GUNTHER, Judge.
Frances Sprague appeals from an adverse summary judgment entered in favor *377of Coral Cadillac, Inc., and General Motors Corporation. We reverse.
It is well settled that a court may only enter a summary judgment where there is a complete absence of a genuine issue of material fact. Holl v. Talcott, 191 So.2d 40 (Fla.1966). In this case, there is a genuine issue of material fact as to whether carbon monoxide poisoning was the proximate cause of Sprague’s heart attack.
We conclude that the summary judgment was improper because Coral Cadillac and General Motors failed to demonstrate the complete absence of genuine issues of material fact.
REVERSED AND REMANDED.
DOWNEY and LETTS, JJ., concur.